DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2021 is being considered by the examiner.  However, there are 3 NPLs that are crossed out.  NPL # 27 was considered but was crossed out because it is missing the Pub date.  NPL # 22 and # 29 were not considered as they are books without the pages that are relevant.  (See MPEP 609, 37 CFR 1.98)  Further, NPL # 29 lists that there are 11 pages, however, there are 230 pages.  

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification: 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.  
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference # 106, 107, & 112 are not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
The disclosure is objected to because of the following informalities: reference # 106 of figures 1 & 14; 107 or figure 7; & 112 of figures 1 & 24, are missing from the specification but are in the figures.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “substantially” in claim 20, line 3, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially equal” in claim 20, line 3, as -- equal --.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, & 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hreha et al. (Pub No. US 2009/0187292 A1) in view of Moehling et al. (Pub No. US 2016/0085257 A1).  
Regarding claim 1
	Hreha teaches a system (See figure 2, ref # 200) for receiving inputs from a user for a fly-by-wire (FBW) aircraft, (See paragraphs 0008-0009 & figures 1 & 2, ref # 100) the system (See figure 2, ref # 200) comprising: an inceptor mount (See figure 3, ref # 307) defining a neutral position, a base plane, and a plurality of primary axes (See figure 3, ref # 308, 310, & 312) comprising a twist axis (See figure 3, ref # 312) orthogonal to the base plane; for each primary axis: (See figure 3, ref # 308, 310, & 312) a passive force-feedback mechanism (See paragraphs 0029-0030 & figure 2, ref # 214) mechanically coupled to the inceptor mount (See figure 3, ref # 307) about the primary axis, (See figure 3, ref # 308, 310, & 312) the passive force-feedback mechanism (See paragraphs 0029-0030 & figure 2, ref # 214) configured to provide varying displacement resistance based on a departure of the inceptor (See figures 2 & 3, ref # 202) from the neutral position along the primary axis; (See paragraphs 0008-0009, 0029-0030 & figure 3, ref # 308, 310, & 312) and a sensor (See figure 2, ref # 216) coupled to the inceptor mount (See figure 3, ref # 307) and configured to determine an input along the axis (See figure 3, ref # 308, 310, & 312) based on the departure; (See paragraph 0033) a grip (See figure 3, ref # 302) connected to the inceptor mount (See figure 3, ref # 307) at a first end, (See figure 3, ref # 306) a length of the grip (See figure 3, ref # 302) extending from the first end (See figure 3, ref # 306) and a distal end; (See paragraph 0045 & figure 3, ref # 304) a hand rest (See figure 3, not ref #) adjustably connected to the grip (See figure 3, ref # 302) wherein the hand rest (See figure 3, no ref #) is configured to engage an ulnar border of a hand of the user while a plurality of fingers of the hand grasp the grip; (See paragraphs 0045-0046 & figure 3, ref # 302) and a plurality of input components (See figure 3, ref # 316 and unnumbered inputs) mounted to the grip (See figure 3, ref # 302) proximal to the distal end.  (See paragraphs 0045-0048 & figure 3, ref # 304)  
	Hreha does not teach a hand rest adjustably connected to the grip and comprising a dorsal flange, the dorsal flange extending from a nadir section of the hand rest away from the base plane, wherein the hand rest is configured to engage an ulnar border of a hand of the user while a plurality of fingers of the hand grasp the grip and a dorsal side of the hand contacts the dorsal flange.  
	However, Moehling teaches a hand rest (See paragraphs 0024-0025 & figures 1 & 2, ref # 26) adjustably connected to the grip (See figures 1 & 2, ref # 14) and comprising a dorsal flange, (See figures 1 & 2, side of ref # 34) the dorsal flange (See figures 1 & 2, side of ref # 34) extending from a nadir section (See figures 1 & 2, bottom of ref # 34) of the hand rest (See figures 1 & 2, ref # 26) away from the base plane, (See figures 1 & 2, ref # 18) wherein the hand rest (See figures 1 & 2, ref # 26) is configured to engage an ulnar border of a hand of the user while a plurality of fingers of the hand grasp the grip (See figures 1 & 2, ref # 14) and a dorsal side of the hand contacts the dorsal flange.  (See paragraphs 0024-0025 & figures 1 & 2, side of ref # 34)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a hand rest adjustably connected to the grip and comprising a dorsal flange, the dorsal flange extending from a nadir section of the hand rest away from the base plane, wherein the hand rest is configured to engage an ulnar border of a hand of the user while a plurality of fingers of the hand grasp the grip and a dorsal side of the hand contacts the dorsal flange as taught by Moehling in the aircraft of Hreha, so as to allow the operator to rest the bottom and side of their hand.   (See paragraph 0025)  

Regarding claim 7
	Hreha teaches wherein the passive force-feedback mechanism (See paragraphs 0029-0030 & figure 2, ref # 214) of each primary axis (See figure 3, ref # 308, 310, & 312) is spring-loaded to self-center at within a dead-band threshold of the neutral position.  (See paragraphs 0008-0009, 0029-0030 & figures 2 & 3)  

Regarding claim 13
	Hreha teaches wherein the grip (See figure 3, ref # 302) is configured to be articulated in each primary axis (See figure 3, ref # 308, 310, & 312) without the use of the thumb or index finger.  (See figure 3, thumb rest above ref # 316 & index finger rest on the switch on the distal side of 302/304)  

Regarding claim 14
	Hreha teaches wherein the primary axes (See figure 3, ref # 308, 310, & 312) comprise an inceptor pitch axis, (See figure 3, ref # 310) wherein the input component (See figure 3) comprises an index finger input component, (See figure 3) a surface normal of the index finger input component (See figure 3) lying in a plane cooperatively defined by the inceptor pitch axis (See figure 3, ref # 310) and the twist axis.  (See figure 3, ref # 312)  

Regarding claim 15
	Hreha teaches wherein the grip (See figure 3, ref # 302) is fully mechanically decoupled from aircraft actuators (See figure 2, ref # 208) and aircraft control surfaces.  (See paragraphs 0009, 0029-0030 & figure 2, ref # 210)  

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hreha et al. (Pub No. US 2009/0187292 A1) in view of Moehling et al. (Pub No. US 2016/0085257 A1) as applied to claim 1 above, and further in view of Bivens, III et al. (US Patent No. 5,472,156).  
Regarding claim 2
	Hreha teaches the hand rest.  (See figure 3, no ref #)  
	A modified Hreha does not teach wherein the hand rest is anticlastic.  
	However, Bivens teaches wherein the hand grip is conformed to the shape of the human hand.  (See column 3, lines 3-10)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a hand rest that is anticlastic as taught by Bivens in the modified aircraft of Hreha, since shaping the inceptor to conform to the shape of the human hand so as to provide superior grip feel and comfort to the use.  (See column 3, lines 3-10)  

Regarding claim 3
	Hreha teaches wherein the hand rest (See figure 3, no ref #) defines a proximal side of the grip (See figure 3, ref # 302)  and a distal side of the grip, (See figure 3, ref # 302)  wherein the grip (See figure 3, ref # 302)  further comprises a thenar rest (See figure 3, above ref # 316)  protruding from a spine of the grip (See figure 3, ref # 302)  and spanning a partial length of the grip (See figure 3, ref # 302)  between the first (See figure 3, ref # 306)  and distal ends, (See figure 3, ref # 304)  the thenar rest (See figure 3, above ref # 316) configured to engage a thenar eminence of the hand while the plurality of fingers of the hand grasp the grip.  (See paragraphs 0045-0046 & figure 3, ref # 302)  
	A modified Hreha does not teach the thenar rest defining a groove.  
	However, Bivens teaches the thenar rest defining a groove configured to engage a thenar eminence of the hand while the plurality of fingers of the hand grasp the grip.  (See column 3, lines 3-10 & figures 2 & 3, ref # 21)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a thenar rest defining a groove configured to engage the thenar eminence of the hand as taught by Bivens in the modified aircraft of Hreha, since shaping the inceptor to conform to the shape of the human hand so as to provide superior grip feel and comfort to the use.  (See column 3, lines 3-10)  

Regarding claim 4
	A modified Hreha does not teach wherein the grip further comprises a textured fingertip contact pad opposing the groove of the thenar rest across a thickness of the thenar rest.  
	However, Bivens teaches wherein the grip further comprises a textured fingertip contact pad opposing the groove of the thenar rest across a thickness of the thenar rest.  (See column 3, lines 3-10 & column 5, line 63 – column 6, line 16)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a grip further comprises a textured fingertip contact pad opposing the groove of the thenar rest across a thickness of the thenar rest as taught by Bivens in the modified aircraft of Hreha, since shaping the inceptor to conform to the shape of the human hand so as to provide superior grip feel and comfort to the use.  (See column 3, lines 3-10)  

Regarding claim 5
	Hreha teaches wherein the hand rest (See figure 3, no ref #) defines a proximal side of the grip (See figure 3, ref # 302) and a distal side of the grip.  (See figure 3, ref # 302)  
	A modified Hreha does not teach wherein the distal side of the grip comprises a pair of grip edges extending along a portion of the length of the grip, the at least two grip edges configured to engage the pads of the plurality of fingers crosswise.  
	Bivens teaches wherein the distal side of the grip (See figures 2 & 3, ref # 5) comprises a pair of grip edges (See figures 2 & 3, ref # 23 & 25) extending along a portion of the length of the grip, (See figures 2 & 3, ref # 5) the at least two grip edges (See figures 2 & 3, ref # 23 & 25) configured to engage the pads of the plurality of fingers crosswise.  (See column 3, lines 3-10, column 5, line 63 – column 6, line 16, & figures 2 & 3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a distal side of the grip comprises a pair of grip edges extending along a portion of the length of the grip, the at least two grip edges configured to engage the pads of the plurality of fingers crosswise as taught by Bivens in the modified aircraft of Hreha, since shaping the inceptor to conform to the shape of the human hand so as to provide superior grip feel and comfort to the use.  (See column 3, lines 3-10)  

Regarding claim 6
	Hreha teaches wherein the pair of grip edges (See figure 3, the distal side of # 302 and the unnumbered switch on the distal side of # 304) are arcuate, wherein the grip (See figure 3, ref # 302) further comprises a monoclastic surface (See figure 3, the bottom surface of the unnumbered switch on the distal side of # 304) extending between the pair of grip edges.  (See figure 3, the distal side of # 302 and the unnumbered switch on the distal side of # 304)  
	Also, Bivens teaches wherein the pair of grip edges (See figures 2 & 3, ref # 23 & 25) are arcuate, wherein the grip (See figures 2 & 3, ref # 5) further comprises a monoclastic surface extending between the pair of grip edges.  (See figures 2 & 3, ref # 23 & 25)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a pair of grip edges are arcuate, wherein the grip further comprises a monoclastic surface extending between the pair of grip edges as taught by either Hreha or Bivens, so as to shape the inceptor to conform to the shape of the human hand so as to provide superior grip feel and comfort to the use.  

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hreha et al. (Pub No. US 2009/0187292 A1) in view of Moehling et al. (Pub No. US 2016/0085257 A1) as applied to claims 1 & 7 above, and further in view of Kern et al. (Pub No. US 2009/0178502 A1).  
Regarding claim 8
	Hreha teaches wherein the passive force-feedback mechanism (See paragraphs 0029-0030 & figure 2, ref # 214) of each primary axis.  (See figure 3, ref # 308, 310, & 312)  
	A modified Hreha does not teach the dead-band threshold corresponding to a breakout torque in each primary axis, wherein the breakout torque of the twist axis is at least double the breakout torque of each of a remainder of the primary axes.  
	However, Kern teaches the dead-band threshold corresponding to a breakout torque (See paragraph 0018) in each primary axis, (See figures 1-3, ref # 111 & 113) wherein the breakout torque of the axis is at least double the breakout torque of each of a remainder of the primary axes.  (See paragraphs 0003, 0018-0019, 0032 & figures 1-3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a dead-band threshold corresponding to a breakout torque in each primary axis, wherein the breakout torque of the twist axis is at least double the breakout torque of each of a remainder of the primary axes as taught by Kern in the modified aircraft of Hreha, since it is well-known to have adjustable the passive force-feedback mechanisms with the breakout forces for one axis being multiple times larger than the breakout force for other axis.  (See paragraphs 0018-0019)  

Regarding claim 9
	Hreha teaches wherein the passive force-feedback mechanism (See paragraphs 0029-0030 & figure 2, ref # 214) of each primary axis.  (See figure 3, ref # 308, 310, & 312)  
	A modified Hreha does not teach wherein the breakout torque is symmetric in opposing rotational directions about the twist axis.  
	However, Kern teaches wherein the breakout torque (See paragraph 0018) is symmetric in opposing rotational directions about the axis.  (See paragraphs 0018-0019 & 0032)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a breakout torque is symmetric in opposing rotational directions about the twist axis as taught by Kern in the modified aircraft of Hreha, since it is well-known to have breakout force for the passive force-feedback mechanisms.  (See paragraph 0018)   

Regarding claim 10
	Hreha teaches wherein the passive force-feedback mechanism (See paragraphs 0029-0030 & figure 2, ref # 214) of each primary axis.  (See figure 3, ref # 308, 310, & 312)  
	A modified Hreha does not teach wherein the passive force-feedback mechanism comprises a soft-stop along each axis, wherein exceeding a torque threshold of the soft stop comprising pilot confirmation.  
	However, Kern teaches wherein the passive force-feedback mechanism (See figures 1-3, ref # 106) comprises a soft-stop along each axis, (See figures 1-3, ref # 111 & 113) wherein exceeding a torque threshold of the soft stop comprising pilot confirmation.  (See paragraphs 0003, 0018-0019, 0032 & figures 1-3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a passive force-feedback mechanism comprises a soft-stop along each axis, wherein exceeding a torque threshold of the soft stop comprising pilot confirmation as taught by Kern in the modified aircraft of Hreha, since it is well-known to have soft stop for the passive force-feedback mechanisms.  (See paragraph 0018)  

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hreha et al. (Pub No. US 2009/0187292 A1) in view of Moehling et al. (Pub No. US 2016/0085257 A1) as applied to claim 1 above, and further in view of Diamond et al. (US Patent No. 4,420,808).  
Regarding claim 11
	A modified Hreha is silent about wherein further comprising a unitary haptic feedback mechanism mechanically coupled to the inceptor and configured to communicate alerts associated with each of the primary axes.  
	However, Diamond teaches wherein further comprising a unitary haptic feedback mechanism mechanically coupled to the inceptor (See figure 1, ref # 12) and configured to communicate alerts associated with each of the primary axes.  (See column 3, lines 3-6 & column 11, line 50 – column 12, line 16)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a unitary haptic feedback mechanism mechanically coupled to the inceptor and configured to communicate alerts associated with each of the primary axes as taught by Diamond in the modified aircraft of Hreha, so as to warn pilots of reaching the full limit of authority/control.  (See column 12, lines 12-13)  

Regarding claim 12
	A modified Hreha is silent about wherein the unitary haptic feedback mechanism is configured to provide multiple alerts simultaneously.  
	However, Diamond teaches wherein the unitary haptic feedback mechanism is configured to provide multiple alerts simultaneously.  (See column 3, lines 3-6 & column 11, line 50 – column 12, line 16)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a unitary haptic feedback mechanism is configured to provide multiple alerts simultaneously as taught by Diamond in the modified aircraft of Hreha, so as to warn pilots of reaching the full limit of authority/control.  (See column 12, lines 12-13)  

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hreha et al. (Pub No. US 2009/0187292 A1) in view of Bivens, III et al. (US Patent No. 5,472,156).  
Regarding claim 16
	Hreha teaches a system (See figure 2, ref # 200) for receiving inputs from a user for a fly-by-wire (FBW) aircraft, (See paragraphs 0008-0009 & figures 1 & 2, ref # 100) the system (See figure 2, ref # 200) comprising: an inceptor mount (See figure 3, ref # 307) defining a neutral position, a base plane, and a plurality of primary axes (See figure 3, ref # 308, 310, & 312) comprising a twist axis (See figure 3, ref # 312) orthogonal to the base plane; for each primary axis: (See figure 3, ref # 308, 310, & 312) a passive force-feedback mechanism (See paragraphs 0029-0030 & figure 2, ref # 214) mechanically coupled to the inceptor mount (See figure 3, ref # 307) about the primary axis, (See figure 3, ref # 308, 310, & 312) the passive force-feedback mechanism (See paragraphs 0029-0030 & figure 2, ref # 214) configured to provide varying displacement resistance based on a departure of the inceptor (See figure 2, ref # 202) from the neutral position along the primary axis; (See paragraphs 0008-0009, 0029-0030 & figure 3, ref # 308, 310, & 312) and a sensor (See figure 2, ref # 216) coupled to the inceptor mount (See figure 3, ref # 307) and configured to determine an input along the axis (See figure 3, ref # 308, 310, & 312) based on the departure; (See paragraph 0033) a right-handed grip (See figure 3, ref # 302) connected to the inceptor mount (See figure 3, ref # 307) at a first end, (See figure 3, ref # 306) the grip (See figure 3, ref # 302) comprising: a spine extending from the first end (See figure 3, ref # 306) and a distal end (See figure 3, ref # 304) of the grip, (See figure 3, ref # 302) wherein the right-handed grip (See figure 3, ref # 302) is configured to be grasped about the spine by a third, 46 of 49JOBY-P2i-US fourth, and fifth digits of a hand of the user with a thumb and a second digit of the hand free; (See figure 3, thumb rest above ref # 316 & index finger rest on the switch on the distal side of 302/304) a thenar rest (See figure 3, above ref # 316) protruding from the spine of the grip (See figure 3, ref # 302) and spanning a partial length of the grip (See figure 3, ref # 302) between the first and distal ends; (See figure 3, ref # 306 & 304) and a plurality of input components (See figure 3, ref # 316 and unnumbered inputs) mounted to the grip (See figure 3, ref # 302) proximal to the distal end, (See figure 3, ref # 304) and configured to receive inputs from the thumb and second digit of the hand.  (See figure 3, ref # 316 & index finger on the switch on the distal side of 302/304)  
	Hreha does not teach the thenar rest defining a syncline-shaped groove configured to engage a thenar eminence of the hand, the thenar rest configured to receive a majority of clockwise torque about the twist axis under a wrist extension associated the hand; and a textured fingertip contact pad opposing the syncline-shaped groove of the thenar rest across a thickness of the thenar rest and configured to receive a majority of anti-clockwise torque about the twist axis.  
	However, Bivens teaches the thenar rest (See figures 2 & 3, ref # 21) defining a syncline-shaped groove (See figures 2 & 3, ref # 21) configured to engage a thenar eminence of the hand, the thenar rest (See figures 2 & 3, ref # 21) configured to receive a majority of clockwise torque about the twist axis under a wrist extension associated the hand; (See column 3, lines 3-10, column 5, line 63 – column 6, line 16, & figures 2 & 3) and a textured fingertip contact pad (See figures 2 & 3, ref # 25) opposing the syncline-shaped groove (See figures 2 & 3, ref # 21) of the thenar rest (See figures 2 & 3, ref # 21) across a thickness of the thenar rest (See figures 2 & 3, ref # 21) and configured to receive a majority of anti-clockwise torque about the twist axis.  (See column 3, lines 3-10, column 5, line 63 – column 6, line 16, & figures 2 & 3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a 	thenar rest defining a syncline-shaped groove configured to engage a thenar eminence of the hand, the thenar rest configured to receive a majority of clockwise torque about the twist axis under a wrist extension associated the hand; and a textured fingertip contact pad opposing the syncline-shaped groove of the thenar rest across a thickness of the thenar rest and configured to receive a majority of anti-clockwise torque about the twist axis as taught by Bivens in the aircraft of Hreha, since shaping the inceptor to conform to the shape of the human hand so as to provide superior grip feel and comfort to the use.  (See column 3, lines 3-10)  

Regarding claim 17
	Hreha teaches wherein a minimum distance between the twist axis (See figure 3, ref # 312) and the fingertip contact pad (See figure 3, ref # 302) defines a first vector, wherein a surface normal of the fingertip contact pad (See figure 3, ref # 302) is at an angle between 50 and 120 degrees relative to the first vector.  (See figure 3)  
	Hreha does not teach textured fingertip contact pad.  
	However, Bivens teaches textured fingertip contact pad.  (See figures 2 & 3, ref # 25)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a 	textured fingertip contact pad as taught by Bivens in the aircraft of Hreha, since shaping the inceptor to conform to the shape of the human hand so as to provide superior grip feel and comfort to the use.  (See column 3, lines 3-10)  

Regarding claim 18
	Hreha does not teach wherein the textured fingertip contact pad comprises a planar contact surface configured to engage a fingertip of each of the plurality of fingers of the hand grasping the grip.  
	However, Bivens teaches the textured fingertip contact pad (See figures 2 & 3, ref # 25) comprises a planar contact surface configured to engage a fingertip of each of the plurality of fingers of the hand grasping the grip.  (See column 3, lines 3-10, column 5, line 63 – column 6, line 16, & figures 2 & 3, ref # 5)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a textured fingertip contact pad comprises a planar contact surface configured to engage a fingertip of each of the plurality of fingers of the hand grasping the grip as taught by Bivens in the aircraft of Hreha, since shaping the inceptor to conform to the shape of the human hand so as to provide superior grip feel and comfort to the use.  (See column 3, lines 3-10)  

Regarding claim 19
	Hreha does not teach wherein for a cross section of the grip parallel to the base plane, a width of the syncline-shaped groove is greater than 30% of a characteristic dimension of the grip.  
	However, Bivens teaches for a cross section of the grip (See figures 2 & 3, ref # 5) parallel to the base plane, a width of the syncline-shaped groove (See figures 2 & 3, ref # 21) is greater than 30% of a characteristic dimension of the grip.  (See column 3, lines 3-10, column 5, line 63 – column 6, line 16, & figures 2 & 3, ref # 5)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a cross section of the grip parallel to the base plane, a width of the syncline-shaped groove is greater than 30% of a characteristic dimension of the grip as taught by Bivens in the aircraft of Hreha, since shaping the inceptor to conform to the shape of the human hand so as to provide superior grip feel and comfort to the use.  (See column 3, lines 3-10)  

Regarding claim 20
	Hreha does not teach wherein the width of the syncline-shaped groove defines a first vector in plane with the cross section, wherein the width of the syncline-shaped groove is substantially equal to a thickness of the grip in a direction orthogonal to the first vector.  
	However, Bivens teaches wherein the width of the syncline-shaped groove (See figures 2 & 3, ref # 21) defines a first vector in plane with the cross section, wherein the width of the syncline-shaped groove (See figures 2 & 3, ref # 21) is substantially equal to a thickness of the grip (See figures 2 & 3, ref # 5) in a direction orthogonal to the first vector.  (See column 3, lines 3-10, column 5, line 63 – column 6, line 16, & figures 2 & 3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a width of the syncline-shaped groove defines a first vector in plane with the cross section, wherein the width of the syncline-shaped groove is substantially equal to a thickness of the grip in a direction orthogonal to the first vector as taught by Bivens in the aircraft of Hreha, since shaping the inceptor to conform to the shape of the human hand so as to provide superior grip feel and comfort to the use.  (See column 3, lines 3-10)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Long (US Patent No. 9,898,033 B1) discloses a system for receiving inputs from a user for a fly-by-wire (FBW) aircraft, the system comprising: an inceptor mount defining a neutral position, a base plane, and a plurality of primary axes comprising a twist axis orthogonal to the base plane; for each primary axis: a passive force-feedback mechanism mechanically coupled to the inceptor mount about the primary axis, the passive force-feedback mechanism configured to provide varying displacement resistance based on a departure of the inceptor from the neutral position along the primary axis; and a sensor coupled to the inceptor mount and configured to determine an input along the axis based on the departure; a grip connected to the inceptor mount at a first end, a length of the grip extending from the first end and a distal end; and a plurality of input components mounted to the grip proximal to the distal end.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647